DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki [EP 3255306].

Regarding claim 1: Miyazaki discloses a multiliner (4, see fig 11) for a ball nut for use with a threaded shaft (10), the ball nut having a plurality of recirculating bearing balls, the multiliner comprising:
a body (41) defining a longitudinal axis, the body (41) extending axially between a first end and a second end (see fig 8);
at least one ball return channel (6a) formed in the body having a first opening (403) at a first end of the ball return channel and a second opening at a second end (403) of the ball return channel, the first and second openings being large enough to allow the bearing balls to pass through the openings, the return channel including a retaining region (414a-414c) positioned between and communicating the first and second openings, the retaining region being sized to prevent the bearing balls from falling out of the retaining region as the bearing balls transition from the first opening to the second opening; and wherein the retaining region (414a-414c) is a fully enclosed channel (see fig 16) extending between the first and second openings wherein, the body defines a radially inner most surface portion angularly between the first and second openings, the surface portion having a constant concave, arcuate, cross-sectional shape (see fig 16) the entire extent from the first end of the body (41) to the second end of the body such that the cross-sectional shape of the surface portion is the same at all axial positions between the first end and the second end when moving parallel along the longitudinal axis (fig 12 & fig 16).

Regarding claim 2: Miyazaki discloses wherein the first opening is positioned at a first axial position along the longitudinal axis and the second opening is positioned at a second axial position along the longitudinal axis that is axially offset along the longitudinal axis from the first axial position (see for example fig 14 or fig 15, the first opening and the second opening where the balls enter are disposed on the axial position).

Regarding claim 6: Miyazaki discloses A ball nut comprising:
a multiliner according to claim 1; and a nut body (20) extending between a first end and a second end along a central axis, the nut body (20)  having a bore defined by an inner surface extending angularly about the central axis, the inner surface (211a, 212a, 213a,214a,211b, 212b, 213b,214b) defining at least one helical thread groove extending angularly about the central axis and axially along the central axis, the first opening of the multiliner located at and being in communication with a first portion of the at least one thread groove and the second opening of the multiliner located at and being in communication with a second portion of the at least one thread groove (see fig 14);
wherein the nut body (20) includes an outer casing (20b) and the multiliner is an insert that is inserted into a multiliner receiving slot (23) of the outer casing:
wherein the body is formed from first and second components (4A, 4B, 4C), the first component forming a portion of the fully enclosed channel and the second component forming a portion of the fully enclosed channel:
the first component being positioned radially outward from the second component, the first component being positioned radially between the second component and a portion of the outer casing (the combination of parts 4A, 4B, 4C form fully enclosed multiliner/ deflector).

Regarding claim 9: Miyazaki discloses wherein the at least one thread groove (211a, 212a, 213a,214a,211b, 212b, 213b,214b) includes a plurality of adjacent thread grooves including a first thread groove (211b) for a first thread start and a first thread groove (214a) for a second thread start, wherein the first portion of the at least one thread groove (413a) and the second portion of the at least one thread groove (413c) are parts of the first thread start such that any bearing ball that traveled between the first portion and second portion of the at least one thread groove through the ball return channel remain associated with the first thread start.

Regarding claim 10: Miyazaki discloses wherein the first and second openings are axially spaced apart along the central axis such that at least a portion of the first thread groove (211b) for the second thread start (214a) is located axially between the first and second openings along the central axis (fig 14).

Regarding claim 11: Miyazaki discloses the at least one thread grooves includes a first thread groove (211a), at least one intermediate thread groove (212a) and a last thread groove (213a) with the at least one intermediate thread groove positioned axially between the first and last thread grooves along the central axis; and the first and second openings (403, 403) of the ball return channel being axially spaced along the central axis with the at least one intermediate thread positioned axially between the first and second openings such that a ball traveling through the ball return channel between the first and second openings will travel past the at least one intermediate thread groove.

Regarding claim 12: Miyazaki discloses A ball screw comprising:
a ball nut according to claim 6; a ball screw shaft (10) defining at least one helical ball screw thread groove, the surface portion of the multiliner facing the ball screw shaft (10); and a plurality of bearing balls located radially between the at least one ball screw thread and the ball nut (20).

Regarding claim 13: Miyazaki discloses wherein: the at least one ball screw thread groove includes a first ball screw thread groove (11), at least one intermediate ball screw thread groove and a last ball screw thread groove with the at least one intermediate ball screw thread groove positioned axially between the first and last ball screw thread grooves (the screw thread has multiple grooves 11); and the first and second openings (403, 403) are axially spaced apart along the longitudinal axis with the at least one intermediate thread groove is positioned axially between the first and last ball screw thread grooves (11) such that as the plurality of bearing balls travel between the first and second openings, the plurality of bearing balls travel past the at least one intermediate thread groove (413a, 413b, 413c).

Regarding claim 14: Miyazaki discloses wherein the body (41) is formed from first and second components (4A, 4B, 4C), the first component forming a portion of the fully enclosed channel and the second component forming a portion of the fully enclosed channel.

Regarding claim 16: Miyazaki discloses wherein the first component (4A, 4C) forms part of the first and second openings (403, 403) and the second component (4B) forms part of the first and second openings.

Regarding claim 17: Miyazaki discloses wherein: the body (41) includes at includes a first and a second ball return channel formed in the body (41);
a dividing wall separates the first ball return channel from the second ball return channel; and
the first component ( see fig 15, the channels of the multiliner 4 hare separated and defined by the side walls and the inner surfaces) forms part of the dividing wall and the second component forms part of the dividing wall.

Regarding claim 18: Miyazaki discloses wherein the first and second components of the multiliner (4) are located entirely within the outer case and form no part of a radially outer periphery of ball nut.

Regarding claim 19: Miyazaki discloses wherein a radial gap (see [0041]) is formed by and bounded by a radial outer periphery of the ball screw shaft (10) and the surface portion of the multiliner.
Regarding claim 20: Miyazaki discloses wherein the surface portion (the outer surface of element 41 does not have any grooves) is free of any grooves formed therein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki [EP 3255306].
Regarding claim 15: Miyazaki does not explicitly disclose wherein the first and second components are secured together by at adhesive, chemical bonding, or ultrasonic welding. However it well-known in the art to have attached the two parts by welding adhesive or any other attachment techniques that is proper to securely attach two parts. 

    PNG
    media_image1.png
    853
    454
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    496
    560
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    835
    514
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658